Citation Nr: 1117405	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
 

ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from August 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2006, April 2008, and June 2009, at which times it was remanded for further development and adjudication.  

The case was previously before the Board in May 2010 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's May 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

In March 2011, the Board received a March 2011 private psychiatric opinion.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a written statement dated in March 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties found that the Board should consider the appellant's educational and occupational history in evaluating whether the appellant is capable of substantially gainful employment.  The parties also found that a November 2009 VA opinion provided an ambiguous rationale.  The Joint Motion notes that the VA examiner diagnosed the appellant with a mood disorder, not otherwise specified, and stated that the symptoms exhibited by the appellant were not related to her service-connected bipolar and anxiety disorders.  The Joint Motion stated that in diagnosing a mood disorder, it is not clear whether the examiner was attributing the mood disorder to the appellant's service-connected disability or to some other non-service-connected disorder, or to the medications she took to treat her psychiatric symptoms.  As the rationale for the examiner's opinion is ambiguous, the November 2009 VA examination is inadequate.

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  In June 2009, the Board remanded the issue of entitlement to TDIU and requested that the appellant be afforded a VA psychiatric examination for the purpose of determining whether it is at least as likely as not that the appellant is unable to follow or maintain a substantially gainful occupation by reason of service-connected psychiatric disability.  As the November 2009 VA opinion provided in response to the June 2009 remand is inadequate, the case must be remanded for another VA examination.

In March 2011, the appellant's representative submitted a March 2011 psychiatric opinion and noted that the appellant waived regional office consideration of the evidence submitted.  The March 2011 psychiatrist opined that the appellant had very significant limitations of functioning in judgment, thinking, and mood, due to such symptoms as near-continuous depression affecting her ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances and an inability to establish and maintain an enduring and effective relationship, all resulting in an inability to secure and follow a substantially gainful occupation since January 2003.  The psychiatrist reviewed the appellant's claims file and provided a rationale for the opinion.  However, the psychiatrist did not specifically indicate whether her limitations in functioning are solely due to her service-connected bipolar disorder and anxiety.  Additionally, the examiner referenced the appellant having near-continuous depression, which is not a service-connected disability.  As noted above, the June 2009 VA examiner indicated that the appellant had another mood disorder, not otherwise specified.  Thus, the March 2011 private opinion is not adequate for the Board to determine whether referral of the TDIU issue to the Director of Compensation and Pension for extraschedular consideration is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request that the November 2009 VA examiner, or if unavailable, another appropriate examiner, provide a VA psychiatric examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the appellant is unable to follow or maintain a substantially gainful occupation by reason of service-connected bipolar disorder and anxiety disorder.

The VA examiner should clarify whether the mood disorder, not otherwise specified, diagnosed in the November 2009 VA examination report, is related to the appellant's service-connected bipolar disorder and anxiety disorder.
	
The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  

Consideration of a TDIU should include consideration of whether referral to the Director, Compensation and Pension, for extraschedular consideration is warranted.

If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



